Citation Nr: 0806356	
Decision Date: 02/26/08    Archive Date: 03/03/08

DOCKET NO.  05-22 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from May 1956 to August 1957.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California, which denied the above claim.

The issue of service connection for a psychiatric disorder on 
the merits is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for a nervous condition was denied by 
the RO in a rating decision dated in October 1966, and the 
veteran did not perfect a substantive appeal.

2.  In a decision dated in April 1987, the Board determined 
that sufficient new and material evidence had not been 
received with which to reopen the veteran's previously denied 
claim of service connection for a nervous condition.

3.  By rating action dated in November 1994, the RO 
determined that sufficient new and material evidence had not 
been received with which to reopen the veteran's previously 
denied claim of service connection for a nervous condition, 
and the veteran did not perfect a substantive appeal.

4.  Evidence submitted since the November 1994 RO decision 
denying entitlement to service connection for a psychiatric 
disorder relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim.


CONCLUSIONS OF LAW

1.  The November 1994 rating decision that denied the 
veteran's application to reopen a claim of service connection 
for a nervous condition is final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 
(1994).

2.  The additional evidence presented since the November 1994 
rating decision by the RO, denying the veteran's application 
to reopen the claim of service connection for a nervous 
condition, is new and material, and the claim is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.156(a) (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the veteran's psychiatric 
disability claim and remands it for further development.  
Thus, no discussion of VA's duties to notify and assist is 
required.

Service connection may be granted for a disability resulting 
from an injury sustained or disease incurred in the line of 
duty or for aggravation of a pre-existing injury or disease 
in the line of duty.  38 U.S.C.A. § 1131 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.304, 3.307 (2007).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of a 
(1) current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service connection for certain chronic disorders, such as 
psychoses, may be established based on a legal "presumption" 
by showing that either disability manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2007).

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
See 38 C.F.R. § 3.303(d) (2007); Cosman v. Principi, 3 Vet. 
App. 303, 305 (1992).

The veteran is seeking service connection for a psychiatric 
disorder, which has been variously diagnosed over time as 
major depressive disorder, anxiety reaction, and 
schizophrenic reaction.  

Because the veteran did not submit a Notice of Disagreement 
(NOD) to the November 1994 rating decision denying service 
connection his application to reopen a claim of service 
connection for psychiatric disability, that determination 
became final based on the evidence then of record.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302 (1994).  However, if new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed the Secretary shall reopen the claim and 
review the former disposition of the claims.  38 U.S.C.A. 
§ 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not previously submitted to agency decisionmakers.  
"Material" evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  For the 
purpose of determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In a decision of the RO dated in October 1966, the veteran's 
claim of entitlement to service connection for a nervous 
condition was denied.  At the time of this decision, the 
medical evidence of record included the veteran's service 
medical records and a post-service VA outpatient treatment 
records dated in June 1966.

The veteran's enlistment report of medical examination dated 
in June 1953 shows that psychiatric clinical evaluation was 
normal with no evidence of personality deviation.  Periodic 
service medical records showed that in July 1956, he was 
diagnosed with chronic, severe, anxiety reaction, manifested 
by anxiety in depression; in September 1956, he was diagnosed 
with chronic, mild, schizophrenic reaction, considered 
manifested in the line of duty; and in October 1956, he was 
diagnosed with chronic, moderate, passive dependent reaction, 
considered to have existed prior to service.

The veteran's separation report of medical examination dated 
in June 1957 shows that psychiatric clinical evaluation was 
normal with no evidence of personality deviation.

Subsequent to service, a VA outpatient treatment record dated 
in June 1966 shows that the veteran was diagnosed with 
nervousness.

The RO in October 1966 determined that the veteran's nervous 
condition, under any diagnosis, existed prior to service, and 
that increase, if any, in service was due to the natural 
progression of the condition, thus, the veteran's claim was 
denied.  The veteran did not appeal this decision.  
Subsequent to the October 1966 decision, the veteran 
submitted VA outpatient treatment records dated from February 
1970 to May 1975 that show that the veteran was treated 
intermittently for symptoms associated with chronic 
depression and depressive type psychoneurosis.

A private medical record dated in December 1983, shows, in 
pertinent part, that the veteran had been treated for 
depression.  A private medical record from R. J. Cutrow, 
Ph.D., dated in July 1986, shows that the veteran was said to 
have been treated for on 14 occasions between April 1985 and 
June 1986 for symptoms associated with depression, anxiety, 
and poor self-esteem.  The diagnosis was dysthymic disorder.

In April 1987, the Board determined that the veteran had not 
submitted sufficient new and material evidence with which to 
reopen his previously denied claim for a nervous condition, 
as the new evidence did not contain findings to show that the 
veteran's disorder was either incurred in or aggravated by 
service.  The Board added that a new factual basis had not 
been presented that would warrant allowance of service 
connection for a nervous condition.  This decision of the 
Board is final.  38 U.S.C.A. § 4003(a) (West 1982).

Subsequent to the April 1987 Board decision, in September 
1994, the veteran submitted private medical records from the 
MCC Behavioral Care of California, Inc., which showed 
intermittent treatment for symptoms associated with 
depression, anxiety, lack of self-esteem, and mood disorder.

The RO in November 1994 determined that the veteran had not 
submitted sufficient new and material evidence with which to 
reopen his previously denied claim for a nervous condition, 
as the new evidence did not contain findings to show that the 
veteran's disorder was either incurred in or aggravated by 
service, thus, the veteran's claim was denied.  The veteran 
did not appeal this decision, therefore, it became final.  

In July 2003, the veteran submitted a request to reopen his 
previously denied claim for service connection for a 
psychiatric disorder.  In support of his claim, he submitted 
VA outpatient treatment records dated from April 2000 to 
November 2003 that showed intermittent treatment for 
recurrent major depression, and rule out psychosis, not 
otherwise specified.  The records showed that the veteran had 
a 25-year history of symptoms.

In a letter to the RO dated in January 2005, the veteran 
asserted that while being treated for fatigue during basic 
training in Fort Stuart, Georgia, he was the victim of 
personal assault by the treating physician.  In light of the 
foregoing, the Board finds that new and material evidence has 
been submitted to reopen the claim of entitlement to service 
connection for a psychiatric disorder.  The above evidence 
bears directly and substantially upon the specific matter 
under consideration, is neither cumulative nor redundant, and 
by itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the veteran's claim of 
service connection for a psychiatric disorder.  The 
additional medical evidence of record since the November 1994 
RO decision suggests a 25 year history of a psychiatric 
disorder.  Additionally, the veteran's January 2005 letter to 
the RO suggests an additional factual basis that could 
potentially warrant an allowance of service connection for a 
psychiatric disorder.  Thus, the claim is reopened.


ORDER

New and material evidence having been presented, the claim of 
service connection for a psychiatric disorder is reopened, 
and to this extent only the appeal is granted.

REMAND

In reopening the veteran's claim for service connection for a 
psychiatric disorder, the Board reiterates that the veteran 
was diagnosed with chronic, severe, anxiety reaction, 
manifested by anxiety in depression in July 1956; chronic, 
mild, schizophrenic reaction, considered manifested in the 
line of duty in September 1956; and chronic, moderate, 
passive dependent reaction, considered to have existed prior 
to service, in October 1956.  The veteran has been treated 
intermittently since then for a variously diagnosed 
psychiatric disorder.  Accordingly, the Board finds that the 
veteran should be scheduled for a VA examination addressing 
the etiology and/or onset of any psychiatric disorder found 
on examination.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

Additionally, along with his claim for service connection on 
a direct basis, the veteran appears to be claiming that he 
may have been the victim of a personal assault in service.  
VA has established special procedures for evidentiary 
development with regard to claims for service connection for 
post-traumatic stress disorder (PTSD) based on personal 
assault.  38 C.F.R. § 3.304(f) (2007).  In this regard, a 
claimant must be advised of evidence from sources other than 
service medical records, including evidence of behavior 
changes, may constitute supporting evidence of the stressor, 
and must be allowed an opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence.  
38 C.F.R. § 3.304(f)(3) (2007).  On remand, the required 
notice and evidentiary development consistent with the 
provisions of 38 C.F.R. § 3.304(f)(3) regarding personal 
assault cases must be undertaken.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall furnish the veteran 
appropriate notice as required by 38 
C.F.R. § 3.304(f)(3) (2007) in cases 
alleging PTSD due to personal assault.

2.  The RO/AMC shall schedule the veteran 
for a VA psychiatric examination to 
determine the nature, extent, onset and 
etiology of any psychiatric disability 
found to be present.  All indicated 
studies should be performed, and all 
findings should be reported in detail.  
The claims file should be made available 
to and reviewed by the examiner in 
conjunction with conducting the 
examination.

The examiner must opine as to whether it 
is at least as likely as not that any 
psychiatric disability found to be present 
is related to or had its onset during 
service.  If the examiner diagnoses the 
veteran as having a psychosis, to 
specifically include schizophrenia, the 
examiner must opine as to whether it is at 
least as likely as not that the condition 
developed during service or within one 
year of his discharge from active duty.  
In offering these assessments, the 
examiner must comment on the veteran's 
report regarding the onset and continuity 
of psychiatric problems since service.  
The rationale for all opinions expressed 
should be provided.

3.  The RO/AMC should adjudicate the 
veteran's reopened claim.  If the benefit 
sought on appeal remains denied, provide 
the veteran and his representative with a 
Supplemental Statement of the Case that 
contains notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).   The purposes of this remand 
are to obtain additional information and comply with all due 
process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


